Citation Nr: 0835657	
Decision Date: 10/17/08    Archive Date: 10/27/08	

DOCKET NO.  05-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1970 to 
November 1972.  For service in the Republic of Vietnam, he 
was awarded the Combat Infantryman Badge, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied an evaluation in excess of 50 percent for PTSD.  
The case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

The veteran was initially granted service connection for PTSD 
in a February 2003 rating decision, and assigned a 50 percent 
evaluation effective from the date of claim in October 2002.  
He filed a claim for increase in April 2004.  

The May 2004 Veterans Claim Assistance Act of 2000 (VCAA) 
notice informed him that the evidence necessary to 
substantiate his claim would be evidence that showed that 
this service-connected disability "has gotten worse."  This 
notice is deficient under the specificity requirements of 
Vazquez-Flores v. Peake, 22 Vet. App.37 (2008).  The Board 
considered applying "harmless error" analysis in this 
particular case because the veteran was actually later 
provided the schedular rating criteria for evaluating PTSD in 
subsequent Statements of the Case, but because there are 
other reasons for remand, the Board will request the RO to 
provide new VCAA notice to the veteran which complies with 
Vazquez, and with the recently issued Veterans Benefits 
Administration (VBA) Fast Letter 08-16.

The veteran was provided a VA examination following his claim 
for increase in May 2004.  He reported at that time that he 
had been seeing a psychiatrist every month, but the evidence 
on file only reflects VA outpatient mental health counseling 
on some three occasions in April, May and July 2004.  It was 
also noted in the examination that the veteran had recently 
moved from one location to another, and it is possible that 
all VA outpatient treatment records have not been collected 
for review and this must be accomplished on remand.

Finally, the veteran's appeal was certified to the Board in 
January 2006, and the file was subsequently transferred, but 
most recently in or around June 2008, a report of the 
veteran's hospitalization with VA for psychiatric reasons in 
May 2008 was recently added to the file.  The veteran has not 
waived initial RO consideration of this obviously relevant 
evidence and 38 C.F.R. § 20.1304(c) (2007) requires that any 
"pertinent evidence" received by the Board must be referred 
to the RO for initial review and consideration, unless this 
procedural right is waived by the appellant or 
representative.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the RO should provide the 
veteran with an additional VCAA notice 
which includes a recitation of the 
general rating formula for evaluating 
mental disorders at 38 C.F.R. § 4.130, 
and in conformance with VBA fast letter 
08-16.  The RO should thereafter follow 
up with any additional development 
indicated in any response received by the 
veteran and any additional evidence 
received or submitted must be included in 
the claims folder.

2.  The RO should insure that copies of 
all up-to-date VA outpatient or inpatient 
treatment records for psychiatric or 
other treatment which are not already on 
file are collected and included in the 
claims folder.  This would include any 
records of the veteran's VA outpatient 
treatment prior to his relocation, and 
should also include more recent 
outpatient treatment records (the most 
recent VA outpatient treatment records on 
file appear to end in June 2005).  All 
records obtained must be included in the 
claims folder.

3.  After completing the above 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
by an M.D. psychiatrist (not 
psychologist).  The claims folder must be 
provided to the medical doctor for review 
in conjunction with the examination.  A 
standard examination for current symptoms 
should be provided and be accompanied 
with a multiaxial diagnosis and 
assessment, to include a GAF score and a 
discussion of the meaning of that score.  

4.  Following completion of all 
development, the RO should again consider 
the veteran's claim for an increased 
evaluation for service-connected PTSD 
(including consideration of the evidence 
recently submitted directly to the 
Board).  If the decision is not to the 
veteran or representative's satisfaction, 
they must be provided with a Supplemental 
Statement of the Case which includes a 
discussion of adequacy of VCAA notice and 
the development requested in this remand.  
They must be offered an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

